Title: To Thomas Jefferson from John Bondfield, 7 March 1788
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 7 Mars 1788

I am honord with your favor of the 22 february ulto. inclosing a Letter for President Pichard which I have forwarded to him at Liburn, the residence of our Parliament. The last post brought me a Letter from Mons. Lambert de frontignan advising his having forwarded to my care two Cases of his Wine for Mons. Le Cte. de Moustier at N. York.
To avoid troubling Mess. Elie Lefebre at Rouen I address the wine shipt by the Actif to Mons. Montfort being in that particular line of receiving and forwarding Goods to Paris. Ere this I expect the wine is with you. In future please to transmit me the Passport which will accompany the wine all the route from hence to Paris.
A Memorial from Rouen against some part of the arret has been sent to our Chambre of Commerce which they have under consideration.
Had the Duties on the Imports been at fixt rates and not ad Valorum, being an arbitrary Estimation, it would have avoided difficulties that we shall not cease to have with the Officers of the Douannes. Our Tobaccos are all sold, not a hogshed remains for sale. The farmers have purchased about 1000 hogd. that was on hand, the first that comes in will arrive to a good market. The Smugglers that resorted to Lorient of late found it their advantage to come here. This has caused a considerable decrease of Trade at Lorient, but what Lorient has lost Bord. has gain’d which to the nation becomes the same.
Private Interest as in most communites counter act public measures, when Admin[is]tration after mature deliberation have addopted a system that in some points may appear defavorable to a certain Class, but beneficial to the community at large (unless representations demonstrative of error in the pursuit) firm and unalterable perseverance works by imperceptable progression the point in view, hasty precipitate measures are generaly to satisfy private Interests which frequently sacrifice all other.
Administration appears fixt in their Ideas of the National advantages, that will result from the Trade of America. The Indulgences granted and protection given will bring it about. England sets every Engine to work to counter act the Measures. Their Agents, factors, and private Subjects settled in the Ports of the Kingdom form societies which with their conections with England form chains and preserve within their Circle the Trade discouraging  all in their Power the Introduction of conections of the Americans with the french. In this they Act their part it is for others to act theirs.
France has very lucretif foreign branches of Trade. Her West Indies are inexhaustable resourses, they Aliment a Navigation the most profitable known, the Imports and Exports are extraordinaryly extensive, so long as they can retain their Exclusive Monopoly, they hold tributary the other Powers. England by forced and fictious resourses supports a Numerous Navigation. The supply of Coals from Newcastle to London, the great nursery of her Seamen, is a forced Trade. There are Coal Mines within 10 Miles of London that would amply supply that demand. Was france to Cast her Views in the same line she has ample measures. The supply of fire wood from New England for the supply of Paris would employ more Shiping, and the price paid by the Parisiens for their fire wood would allow to the Ships employ’d in that Navigation a greater freight than the Coliers obtain.
As a Cityzen of America, foreign Navigation in the present state of that Country is it the Interest of the States to be pursued to a certain extent. Other employment do they not offer more substantial advantages. The situations of Europe and America are very diferent. In Europe every Empire Kingdom and State are surrounded by powerful Neighbours who with unremitting attention watch the moment to improve the least relaxation. The Cord of Industry is perpetually stretcht. Power, show, Luxery, under Thousand Shapes, by Silent progression are become no longer fictious wants, but indispensable. America has not a neighbour. By the feoderal Convention the parts form the Body, Canada the only people on the Continent to exite attention. Whenever the States judge it her Interest to incorporate that Province has only to intimate her intentions to work the revolution, America having no cause to exert forced measures which in Politics as in Mecanicks are but tempory resources and frequently weaken the Machine. By giving to the different branches and departments protection every nessessary success will timely be brought about.
It is incumbent on france to watch the motions of the Rival powers and addopt every measure to draw to her Ports the Western Trade which in every light merrits her pursuit by rendring the Northern Nations tributary and encreasing her Navigation. No Expense or pains ought to be spared on her side even Sacrifices by bounties would be prof[itable] and they appear to Act in Consiquence. The Mercantile Board in General are not indowed with  Mercantil spirrit or Intelig[ence.] The next race now springing will make some progress. A different System of Education which is at present carefully inculcated will influence much in favor of Trade and Navigation.
The memorial from Lorient contre les fermiers contains many sensible remarks. I could wish to trans[mit] you Monthly returns of our Imports and Exports to enable you to form a Ballance of our Trade but this cannot be brought about until by Consular Powers I am impowered to oblige the Captains of all American Ships before they make their Entry to present to me their Registers and State their Cargoes, as is the use in all Ports where resides foreign Consuls. With respect I have the Honor to be Sir your most Obedient Humble Serv.,

John Bondfield

